DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant elected claims 1-8 with traverse.  See Interview Summary mailed December 1, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2004/0035329) in view of Duff (US 3,949,144).
	Claim 1:  Sullivan teaches decorative cementitious surfaces comprising a cementitious base 23 and a decorative surface (abstract):
	The decorative surface comprises (1) a matrix composition comprising water, silica sand which is equivalent to the claimed “quartz sand”, cement which is equivalent to the claimed “inorganic active powder”, and (2) a cementitious slurry (Sullivan, para. 0040); the matrix composition also contains superplasticizer (Sullivan, para. 0048) which is equivalent to the claimed “water reducing agent” and colorant (Sullivan, para. 0054) which is equivalent to the claimed “pigments”; the cementitious slurry comprises silica fume (Sullivan, para. 0045) which is equivalent to the claimed “quartz powder”; The quartz sand (i.e. silica sand) is present from 60-70% (Sullivan, para. 0069), the cement which is the claimed inorganic active powder is present from 25-32% (para. 0068), the silica fume which is the claimed “quartz powder” is up to 5% (para. 0073); therefore, they are either within the or overlapping the claimed range of parts by weight (pbw) of 40-70, 20-45, 10-30, respectively.  
	The cementitious base comprises cement which is equivalent to the claimed “inorganic active powder, sand, water, water reducing agent.  Sullivan does not teach inorganic fiber or toughener in the base; however, Duff teaches a reinforced concrete construction where the structure can be thin yet possesses “high strength and durability” (Duff, col. 1, lines 33-36).  To achieve such structure, the cementitious base layer can be fiber-reinforced, wherein the base layer which comprises hydraulic cement, water, water-reducing agent, glass fibers which are equivalent to the claimed “inorganic fiber” 
	In addition, Duff also suggests the use of pigments on the surface layer to provide swirl or streak effect if artificial stone panels (e.g. marbleized surface) is desired ((Duff, col. 6, lines 45-49).  Therefore, the combination of Sullivan and Duff would have resulted in an artificial stone panels with strong and durable structure.  
	Claim 3:  The quartz sand has a fineness modulus of 2.1 to 3.1 (Sullivan, para. 0071)
	Claim 5:  The sand in the base layer of Sullivan broadly encompasses nature of synthetic which would have encompassed river sand or synthesized sand.
	Claim  6:  The fibers include glass fibers and have a length of 1/8 to ½ in (Duff,  col. 4, lines 48-54) which is about 3 to 12 mm which overlaps the claimed range of 6-12 mm cement in the decorative surface is white Portland cement (Sullivan, para. 0042).  Duff does not report the tensile strength, but all commercially available glass fibers have 
	Claim 8:  Duff teaches the use of the decorative structure as decorative panels such as marbleized paneling (Duff, col. 6, lines 45-49).  Typically, a stone panel for wall structure would have a thickness of ½ to 2 inches which is a total of thickness of about 12 to 50 mm and thus the decorative layer would customarily approximately between 4-6 mm.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and  Duff as applied to claims 1, 5, 6 and 8 above, and further in view of Allahverdi et al. (“Effect of polyvinyl alcohol on flexural strength and some important physical properties of Portland cement paste).  Allahverdi teaches that polymers are commonly used in the art as a binder for cement (page 1, left column) and polyvinyl alcohol (“PVOH”) in particular provides impact modification to cement (page 2, right column).  Therefore, it would have been obvious to incorporate PVOH as the toughening agent in the fiber-reinforced cement-based layer of the concrete structure of Sullivan/Duff.
	
 
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references of record, teach or suggest, a construction panel in which the inorganic active powder; the quartz sand and the quartz powder having the structure and specific properties as required in the claims.  As the panel taught by Sullivan is not described to be specifically made as stone panel, it would not have been obvious to select these components with the specific properties as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        




December 4, 2021